By the Court,
Sutherla&d, J.
The note having been signed by one of the partners in the partnership name, was the note of the firm, and not of the individuals composing it, so far as the remedy to enforce payment was concerned. Partners cannot be individually sued for a partnership debt. Each partner is bound for the whole until the debt is paid; but payment can be enforced only by a joint action against all. Their responsibilities are joint only, and not joint and several, so as to subject each to a separate action. This question was very ably and elaborately discussed, and fully settled in Robertson v. Smith, (18 Johns. R. 459.)
The firm of Crane and Platt, therefore, must be considered as one of the makers of this note, and Robert F. Van Tine the other; and the note being joint and several, the plaintiff had a right to bring a separate action against either maker. The non-joinder of the other cannot be pleaded in abatement.
The plea, therefore, is bad; which entitles the plaintiff to judgment, without considering the replication and rejoinder. The judgment in this case must be quod respondeat ouster. (1 Chitty’s Pl. 457.)
Judgment accordingly.